Citation Nr: 1530280	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to a higher initial disability rating for a left knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial, compensable disability rating for scars of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served for twenty years on active duty from May 1992 to May 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision that, in pertinent part, denied service connection for residuals of traumatic brain injury; and granted service connection for a left knee disability evaluated as 10 percent disabling, and granted service connection for scars of the left knee evaluated as 0 percent (noncompensable) disabling-each effective June 1, 2012.  The Veteran timely appealed the denial of service connection, and appealed for higher initial ratings.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran retired from military service.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of higher initial ratings for a left knee disability and for scars of the left knee are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have current residuals of a traumatic brain injury that were present during active service, or related to a disease or injury during active service.  

CONCLUSION OF LAW

Residuals of traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2012 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2012 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, brain hemorrhage, brain thrombosis, and tumors of the brain are considered chronic under section 3.309.

The Veteran contends that he sustained a traumatic brain injury due to a helicopter crash that he was involved in as a co-pilot in October 2011 during active service.   He stated that he was placed on heavy painkillers due to a broken back that he suffered, and later was diagnosed with headache symptoms.  He also reported that a video of the crash shows the crew to be unresponsive for about 20 seconds after impact.  The Veteran has maintained a headache log since the summer of 2012, as symptoms persisted.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board notes that service connection already has been awarded for the Veteran's migraine headaches.

Service treatment records do not reflect any findings or complaints of head injury or concussion in active service.  On a "Report of Medical History" completed by the Veteran in June 1991 (for purposes of pre-commissioning), the Veteran reported a head injury.  The examiner noted concussion secondary to sports, times 2 or 3 in high school-and perhaps one episode of momentary loss of consciousness, no amnesia, no headache, and no hospitalization-and not considered disabling.

Service treatment records include an emergency department report of complaints of back pain following a helicopter crash in October 2011.  A history of present illness reflects that the Veteran was co-piloting a helicopter when it had just lifted off the ground, approximately 10 to 15 feet.  The aircraft had a tail rotor malfunction, and the aircraft started to spin and dropped back onto the tarmac.  The Veteran was turned "somewhat sideways" starting the shutdown procedure, when the aircraft hit the ground.  His only complaint was low back pain and left fifth finger pain.  He did not have any symptoms in his arms or legs; he reported no paresthesias.  The Veteran denied any head and neck, or chest or abdominal pain.  On examination, the Veteran appeared mildly uncomfortable; vital signs were normal.  His head was normocephalic, atraumatic.

On a "Report of Medical History" completed by the Veteran at the time of his retirement physical in January 2012, he checked "no" in response to whether he ever had or now had a head injury, memory loss, or amnesia; or a period of unconsciousness or concussion.  The examiner noted the recent aircraft mishap during which the Veteran sustained a T12/L1 compression fracture and muscular injuries, and that he still was in treatment.  The examiner noted multiple osteoarthritis sites, included knees, hands, and back.

During an April 2012 VA (pre-discharge) examination, the Veteran attributed residuals of traumatic brain injury to his involvement in a helicopter crash in October 2011, where he injured his arm and spine.  While "unknown" for any loss of consciousness, the Veteran described unconsciousness "as evident" from watching a video of the crash and a 20-second delay before he initiated the emergency rotor brake.  The Veteran did not recall awareness of this delay while in the aircraft.  He also indicated that there was no damage to his flight helmet components, and no facial or scalp injury.  The Veteran reported that he was under acute management of his spine and limb fractures, and recalled developing migraine-type headaches as he weaned off of opiate medications.

MRI scans of the Veteran's brain in April 2012 reveal no evidence of an acute infarct.  There was no hemorrhage, edema, or mass effect.  There was no subdural fluid collection or midline shift.  The ventricles and sulci appeared normal.  The white matter signal pattern was normal.  The brainstem and cerebellum appeared normal.  

Examination in April 2012 revealed no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, or psychiatric manifestations.  Other than subjective complaints of headaches, the examiner opined that the Veteran did not have, or ever had, a traumatic brain injury or any residuals of a traumatic brain injury.  Here, the April 2012 examiner attributed the Veteran's history of headaches to his chronic sinus symptoms; and opined that the headaches self-reported in April 2012 most likely were related to rebound headaches from pain medications.

In support of the opinion, the April 2012 examiner reasoned that emergency room records do not indicate any symptoms or signs of head or neck injury, facial injuries, or headache symptoms; an October 2011 clinical note was unremarkable for review of systems for head, headaches, or neurological symptoms; and an ear, nose, and throat consultation, dated in May 2011, indicated that the Veteran had a history of headaches related to chronic sinus symptoms.  Nor was there any documented head injury or concussion in current treatment records, shown as related to the date of the helicopter crash.

In this case, the record reflects that the Veteran has not been diagnosed with any traumatic brain injury.  He is not entitled to direct service connection for a traumatic brain injury because there is no competent evidence linking a current disability to any disease or injury in active service.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr, 21 Vet. App. at 307.

The first requirement for any service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, post-service records fail to reveal any diagnosis for the Veteran's allegations of a loss of consciousness or concussion or head injury resulting from the October 2011 helicopter crash.  Notably, service connection is already in effect for migraine headaches separately.  Therefore, absent evidence of currently diagnosed TBI, service connection cannot be granted.   Id. 

The Board has considered the Veteran's statements regarding a loss of consciousness and persisting headaches as being among his current residuals of the claimed in-service head trauma or concussion.  In this regard, the April 2012 examiner found no objective evidence on testing.  The Board finds the conclusions of the April 2012 VA examiner, which are based on clinical evaluation and supported by rationale, to be more probative than references made by the Veteran.  No medical examiner has made a formal diagnosis of any traumatic brain injury, concussion, or amnesia.  Hence, a basis for compensation is not established. 

Because there is no evidence of current residuals of traumatic brain injury, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of traumatic brain injury is denied.


REMAND

Records

In December 2014, the Veteran reported that he underwent additional surgery on his left knee in July 2013 from a private physician.  These treatment records are directly relevant to the issues on appeal and therefore must be obtained.

Left Knee Disabilities, Including Scars 

The Veteran contends that his service-connected left knee disabilities, including scars, are more severe than currently rated and warrant higher initial disability ratings.  

The report of an April 2012 VA (pre-discharge) examination reflects a medical history of repair of a torn meniscus in 2002, with residual pain and arthritis.  The Veteran again underwent surgery in October 2011.  Current diagnoses include 
left patellofemoral chondromalacia with synovitis, status-post left knee patellofemoral chondroplasty with synovectomy.  Arthroscopic scars were noted.
Since then, the Veteran was required additional left knee surgery.  He is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected left knee disabilities, including scars, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to the Veteran's left knee disabilities, including the July 2013 surgical report and follow-up treatment records to date, from the Veteran's private physician; and associate them with the Veteran's claims file (paper/electronic). 

2.  Afford the Veteran a VA examination, for evaluation of the service-connected left knee disabilities, including scars.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the left knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the left knee; and if present, on its severity (mild, moderate or severe).

The examiner should also provide information concerning the service-connected left knee scars, including measurements and whether such are unstable or painful; and whether there is any other impairment or disabling effects resulting from the scars.  

3.  Thereafter, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


